

POLICY REGARDING DIRECTOR COMPENSATION

Effective June 18, 2015
Each director of Semtech Corporation (the “Company”) who is not employed by the
Company or one of its subsidiaries (a “non-employee director”) is entitled to
compensation for his or her service as a member of the Board of Directors of the
Company (the “Board”) and related committees as set forth below. This policy is
effective as of June 18, 2015 (the “Effective Date”) and supersedes all prior
policies concerning compensation of the Company’s non-employee directors as to
their service from and after that time. Nothing herein, however, modifies the
terms and conditions of any stock option or stock unit award granted by the
Company prior to the Effective Date.
Cash Compensation


Each non-employee director will be entitled to cash retainers while serving on
the Board in the amounts set forth below:
Description
Annual Amount
Annual Retainer
$45,000
Additional Retainer for Chairman of the
Board
$50,000
Committee Chair Retainer (Standing Committees)
Audit Committee: $20,000
Compensation Committee: $20,000
Nominating and Governance Committee: $10,000
Committee Retainers (Standing
Committees)
Audit Committee: $10,000
Compensation Committee: $10,000
Nominating and Governance Committee: $5,000



The amounts of the Annual Retainer, the Annual Retainer for Chairman of the
Board, the Committee Chair Retainers and the Committee Retainers are expressed
as annualized amounts. These retainers will be paid on a quarterly basis in
advance, with the amount for a particular quarter paid promptly after the
beginning of the quarter. In the case of a non-employee director who commences
such a position mid-quarter, the corresponding amount will be pro-rated for the
portion of the quarter that the director is to serve in the particular position
and paid as soon as practicable after the director commences such position.
For purposes of clarity, a non-employee director who serves as the Chair of a
committee will be entitled to the Committee Chair Retainer for that particular
committee but will not be entitled to the Committee Retainer for serving as a
member of that particular committee. Also for purposes of clarity, a
non-employee director who serves as a member of a committee and commences
serving as Chair of that committee mid-quarter will be entitled to a pro-rated
portion of the applicable Committee Chair Retainer for the portion of the
quarter that the director is to serve in the particular position, less a
pro-rated portion of the Committee Retainer for serving as a member of that
particular committee for the portion of the quarter that the director serves as
Chair of that committee.

1

--------------------------------------------------------------------------------



Equity Awards
Effective as of June 18, 2015, each non-employee director will be eligible to
receive the equity awards discussed below. Such equity awards will be made under
and subject to the terms and conditions of the Company’s 2013 Long-Term Equity
Incentive Plan or any successor equity compensation plan approved by the
Company’s stockholders and in effect at the time of grant of the particular
award (the “Plan”), and will be evidenced by, and subject to the terms and
conditions of, an award agreement in the form approved by the Board to evidence
such type of grant pursuant to this policy (the “Award Agreement”).
Annual Stock Unit Awards. On each July 1, each non-employee director then in
office will automatically be granted two awards of restricted stock units. The
first award (the “Annual Non-Deferred RSU Award”) will be for a number of
restricted stock units determined by dividing $60,000 by the per-share closing
price (in regular trading) of the Company’s common stock on the Nasdaq Stock
Market on the grant date (or as of the last trading day preceding such date if
the date of grant is not a trading day), rounded down to the nearest whole unit.
Each Annual Non-Deferred RSU Award will vest in full on the earlier of (1) the
one-year anniversary of the date of grant and (2) the date immediately preceding
the date of the annual meeting of the Company’s stockholders for the year
following the year of grant of the award, subject to the non-employee director’s
continued service to the Company through such vesting date. To the extent then
vested, restricted stock units subject to an Annual Non-Deferred RSU Award will
be paid in an equal number of shares of the Company’s common stock as soon as
practicable following (and in all events within two and one-half months after)
the earlier to occur of (1) the one-year anniversary of the date of grant, or
(2) the non-employee director’s separation from service on the Board.
The second award of restricted stock units (the “Annual Deferred RSU Award”)
will be for a number of restricted stock units determined by dividing $70,000 by
the per-share closing price (in regular trading) of the Company’s common stock
on the Nasdaq Stock Market on the grant date (or as of the last trading day
preceding such date if the date of grant is not a trading day), rounded down to
the nearest whole unit. Each Annual Deferred RSU Award will vest in full on the
earlier of (1) the one-year anniversary of the date of grant and (2) the date
immediately preceding the date of the annual meeting of the Company’s
stockholders for the year following the year of grant of the award, subject to
the non-employee director’s continued service to the Company through such
vesting date. To the extent then vested, restricted stock units subject to an
Annual Deferred RSU Award will be paid in cash as soon as practicable following
(and in all events within two and one-half months after) the non-employee
director’s separation from service on the Board.
Outstanding and unvested Annual Non-Deferred RSU Awards and Annual Deferred RSU
Awards will accelerate and vest (1) in full upon a change in control of the
Company or should the non-employee director’s service with the Company terminate
due to the director’s death or disability, or (2) as to a pro-rata portion of
the Annual Non-Deferred RSU Award or the Annual Deferred RSU Award, as
applicable, should the non-employee director’s service with the Company
terminate due to any reason other than the director’s death or disability, with
such pro-rata portion determined by multiplying (a) the total number of
restricted stock units subject to the Annual Non-Deferred RSU Award or the
Annual Deferred RSU Award, as applicable, by (b) a fraction (not greater than
one), the numerator of which is the number of calendar days in the period
beginning with the applicable grant date of the award through and including the
date of the director’s termination of services , and the denominator of which is
the number of calendar days in the period beginning with the applicable grant
date of the award through and including the first July 1 that occurs after the
applicable grant date of the award. Any restricted stock units subject to the
Annual Non-Deferred RSU Award or the Annual Deferred RSU Award, as applicable,
that are not vested on the date of the non-employee director’s termination of
service with the Company (after giving effect to any accelerated vesting as
described above) will be forfeited upon the non-employee director’s termination
of service as a director for any reason.
Non-employee directors are entitled to receive dividend equivalents with respect
to outstanding and unpaid restricted stock units subject to Annual Non-Deferred
RSU Awards and Annual Deferred RSU Awards. Dividend equivalents, if any, are
paid in the form of a credit of additional restricted stock units that are
subject to the same vesting, payment and other provisions as the underlying
restricted stock units.

2

--------------------------------------------------------------------------------



The foregoing general provisions are, in the case of a particular Annual
Non-Deferred RSU Award or Annual Deferred RSU Award, subject to the terms and
conditions of the applicable Award Agreement.
Initial Equity Awards. For each non-employee director who is initially elected
or appointed to the Board (and who was not an employee of the Company or one of
its subsidiaries immediately prior to joining the Board ), the Board will
approve the grant to such non-employee director of a stock option (“Initial
Stock Option Award”), an initial non-deferred restricted stock unit award
(“Initial Non-Deferred RSU Award”), and an initial deferred restricted stock
unit award (“Initial Deferred RSU Award”). However, if such a non-employee
director is initially elected or appointed to the Board on a July 1, the Board
will grant the non-employee director an Initial Stock Option Award, but the
non-employee director will not receive an Initial Non-Deferred RSU Award or an
Initial Deferred RSU Award (as the non-employee director would be entitled to an
Annual Non-Deferred RSU Award and an Annual Deferred RSU Award by virtue of
being in office on such July 1).
An Initial Stock Option Award will be an option to purchase a number of shares
of the Company’s common stock such that the grant date fair value of such option
(determined by using a Black-Scholes or similar valuation method based on the
assumptions generally then used by the Company in valuing its options in its
financial reporting) will be approximately $100,000. The per-share exercise
price of an Initial Stock Option Award will equal the closing price (in regular
trading) of a share of the Company’s common stock on the Nasdaq Stock Market on
the date of grant (or as of the last trading day preceding such date if the date
of grant is not a trading day). Each Initial Stock Option Award will be
scheduled to vest in four (4) substantially equal annual installments, subject
to the non-employee director’s continued service as a director through each
vesting date, with the first installment vesting on the first anniversary of the
applicable grant date. Each Initial Stock Option Award will, however, accelerate
and vest (1) in full upon a change in control of the Company or should the
non-employee director’s service with the Company terminate due to the director’s
death or disability, or (2) as to a pro-rata portion of the option grant should
the non-employee director’s service with the Company terminate due to any reason
other than the director’s death or disability, with such pro-rata portion
determined by multiplying (a) the total number of shares subject to the option
grant by (b) a fraction (not greater than one), the numerator of which is the
number of whole weeks between the date of the director’s termination of services
and the applicable grant of the award, and the denominator of which is two
hundred eight (208), and subtracting the number of shares subject to the option
that were theretofore vested. The foregoing provisions are, in the case of an
Initial Stock Option Award, subject to the terms and conditions of the
applicable Award Agreement.
Initial Non-Deferred RSU Awards and Initial Deferred RSU Awards will have the
same terms and conditions as the Annual Non-Deferred RSU Awards and Annual
Deferred RSU Awards, respectively, last granted by the Company prior to the date
that the new non-employee director is elected or appointed to the Board, except
that the number of restricted stock units subject to each such initial award
will be determined by dividing the applicable dollar amount set forth above for
the applicable annual award by the per-share closing price (in regular trading)
of the Company’s common stock on the Nasdaq Stock Market on the grant date (or
as of the last trading day preceding such date if the date of grant is not a
trading day) of such initial award, multiplying that number of units by the
Initial Fraction (as defined below), and rounding the number of units so
produced down to the nearest whole unit. For clarity, the vesting dates of each
such Initial Non-Deferred RSU Award and Initial Deferred RSU Award will also
correspond with the vesting dates applicable to the Annual Non-Deferred RSU
Awards and Annual Deferred RSU Awards last granted by the Company prior to the
date that the new non-employee director is elected or appointed to the Board.
The Initial Fraction is the fraction (not greater than one) determined by
dividing (1) the number of days in the period beginning with the date that the
non-employee director is elected or appointed to the Board through and including
the June 30 that coincides with or next follows that date, by (2) the number of
calendar days in the calendar year that includes such June 30 (either 365 or
366).
The foregoing general provisions are, in the case of a particular Initial
Non-Deferred RSU Award or Initial Deferred RSU Award, subject to the terms and
conditions of the applicable Award Agreement.

3

--------------------------------------------------------------------------------



Expense Reimbursement
All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel expenses (including airfare and ground
transportation) to attend meetings of the Board or committees thereof or in
connection with other Board related business. The Company will make
reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses, and in all cases not later than the end of the
calendar year following the calendar year in which the related expense was
incurred.
Amendment and Termination
The Board has the right to amend or terminate this policy at any time and from
time to time.

4